Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive.  Examiner has maintained the previous rejection with modifications utilizing the previously cited prior art.
In light of Applicant amendments, the previous 112 rejections have been withdrawn.
Applicant argues that the previously cited prior art of Litichever et al (USPGPUB 20200389469) and Zhang et al (US PGPUB 20130273857) are classified in different classifications as that of Applicants’ claimed invention (class H04W16/18); and therefore, is not relevant prior art .
  Examiner disagrees.  As evidence, the prior art of Ganot (US PGPUB 20120188101) teaches an automated parking system that utilize a curb devices/mediator which includes a RFID transceiver, WiFi transceiver, Bluetooth transceiver, multiple sensors, utilize broadcasting communication (see Fig. 3, para; 0071, 0087) is classified in B60Q1/48.  Ganot is clearly relevant art w/r to Applicant claimed invention.   
Therefore, Examiner disagrees with Applicant argument w/r to the classification.
Based on the way the claims are presented, Examiner believes that the prior art of Litichever; who teaches limiting/non-limiting characteristics associated in a Malware 
environment along with mediator disclosed by Zhang teaches Applicant claimed invention.  Litichever communication environment includes multicast/broadcast/one-to-
many communication whereby a WAP/AP (access point) mediates user access in a WLAN communication system; and Zhang teaches a mediator that includes MAC WiFi 
transduce/sensors with MAC addresses w/r to multicast/broadcast/one-to-many communication.  
	In addition, it is well known in the art to utilize a mediator in combination with WLAN/WiFi architecture for assisting in managing communication access among multiple devices in one-to-many communication.


Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 
claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claim 1, 6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable
over Litichever et al (USPGPUB 20200389469) in view of Zhang et al (US PGPUB
20130273857.)

Regarding claim 1, Litichever et al disclose a communication system supporting
the establishment and management of local area network (see Fig. 8, 12 & 14, para:
0024, management of local area network), between one source communication
device and a plurality of client communication devices (see Fig. 8, 12 & 14, para: 0022,
communication between source host and multiple clients),
said system comprising
a mediator device functioning as an AP or Router or HS.
for a source device configured to connect multiple client devices (See para:
0107, WAP, AP is a mediation device communicate with multiple clients,
WAP/mediator is referred to as WLAN unit) and work in one-to-all or one-to-many
phase using multicast or broadcast or UDP protocol (see para: 0127, 0128, 0129,
client devices/members utilize one-to-many w/r to multicast and broadcast
communication transmission.)
Although Litichever et al teach connecting simultaneously plurality of clients
communication devices (see para: 0083, 0112 & 0127), Litichever fail to teach wherein
the mediator device is comprised of a (MAC) WiFi transducer having a list of
MAC address provide with or without an IP address, in analogous art, Zhang disclose wherein the mediator device is comprised of a (MAC) WiFi transducer having a list of 
MAC (see para: 0049, 0050, 0052, WLAN MAC transceiver associated with a WLAN AP/mediator, whereby the transceiver correspond to a MAC list.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective filing date to implement wherein the mediator device is comprised of (MAC)
WiFi transducer having an unlimited list of MAC as taught by Zhang with the teachings
of Litichever et al for the purpose of further managing multi-radio communication in a
between devices in a multiple user communication system.

Regarding claim 6, Litichever et al fail to teach wherein mediator device 
is a single MAC Wi-Fi transceiver configured to serve for communicating with a 
communication source device and for communicating with the clients, in analogous	
art, Zhang et al disclose a single MAC Wi-Fi (WLAN) transceiver configured to serve for
communicating with the Communication source device and for communicating
with the clients (see Fig. 5, abstract, para: 0018, 0022, 0025, 0049, single (WiFi)
WLAN MAC transceiver serve multiple terminals associated with WLAN/AP
(mediator).)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective filing date to implement mediator device is a single MAC Wi-Fi transceiver configured to serve for communicating with the Communication source device and for communicating with the clients as taught by Zhang with the teachings of Litichever et al for the purpose of further managing multi-radio communication in a device.

Regarding claim 11, Litichever et al disclose wherein the source communication
device and clients are using an IP address only to enable the local network not
supporting communication with the WEB (see para: 0015, 0016, 0020, 0025, 0026,
users/clients utilize IP/Internet addressing at to start communication with WEB.)

Regarding claim 12, Litichever et al disclose wherein the source communication
device and clients joining the WLAN using their MAC address are not provided with an IP address to support communication with the WEB (see para: 0118, 0130, MAC
address.)

Regarding claim 13, Litichever et al disclose wherein the mediator device
communicates with the Internet using cellular communication (see para: 0091, 0092,
0118, utilize wireless/cellular to communicate with the Internet.)

Regarding claim 14, Litichever et al disclose wherein the microprocessor
manages the network configuration data inside the mediator device and the schedule for data transfer between the source communication device and the mediator device (see para: 0056, 0059, 0107, 0123 schedule data for the communication of data.)

Regarding claim 15, Litichever et al disclose wherein the first communication
session between the source communication device and the mediator device uses a serial bus of the two devices, which are connected directly via a cable or Connector (see para: 0398, 0495, 0496 and 0526, connection/session between communication devices and arbitrator/mediator utilize serial bus connected via a cable.)

Regarding claim 16, Litichever et al disclose wherein the communication
between source communication device and mediator device is implemented using at least one of the following communication protocols WiFi, BT or NFC/RFID (see para: 0111 & 0112, Bluetooth connection is utilized.)

Regarding claim 17, Litichever et al wherein the communication between source
communication device and mediator device is established through a data network for obtaining set of configuration instructions (see para: 0588, 0589, 0698, mediator connected w/r to program algorithms.)

Regarding claim 18, Litichever et al wherein the acceptance of a client as a
member of the WLAN is dictated by the source communication device or from the web
and installed in the memory of the mediator device (see para: 0708, WLAN is installed in memory.)

Regarding claim 19, Litichever et al disclose wherein the communication
between the network and the source communication device and client devices is
established through the mediator device by applying the following steps: the client joins a (service set identifier) SSID network created by the source device by entering a given password (see para: 0020, 0041, 0042, 0119, client joins BSSID which includes verification of client providing password) the mediator device checks client number and approves the client joining the network (client authentication performed, see para: 0601.)

Regarding claim 20, Litichever et al disclose wherein the source communication
device communicate with client via the mediator device, by applying the following steps: the source communication device Start sending Packets in UDP format (see para: 0106, communicating using UDP), the mediator device accepts packets in memory and multicast the packets in UDP using the WIFI network (see para: 0120, 0121, 0708), arbitrator receives data in memory, UDP uses WLANs wherein the client side the packets are accepted and the content is presented to the client (see para: 0120, 0121, 0708.)

9. 	Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over
Litichever et al (USPGPUB 20200389469) in view of Zhang et al (US PGPUB
20130273857) as applied to claim 1 above, and further in view of Ling et al (USPGPUB
20130210346.)

Regarding claim 7, Litichever and Zhang et al fail to teach wherein the mediator
further comprise a BT transceiver configured to communicate either with the
communication source device or with the clients to build a WLAN, and a Wi-Fi transceiver configured to communicate with its increased power for increased distance and increased communication speed.  However, in a similar endeavor, Ling et al disclose mediator further comprise a BT transceiver configured to communicate either with the communication source device or with the clients to build a WLAN, and a Wi-Fi transceiver configured to communicate with its increased power for increased distance and increased communication speed (see Fig. 2A, 2B, para: 0038, 0042-0047, 0050, 0059, BT transceiver associated with clients, whereby an increase in parameters such as power, distance and rate provides service to clients.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective filing date to implement wherein the mediator further comprise a BT
transceiver configured to communicate either with the communication source device or
with the clients to build the WLAN while the Wi-Fi transceiver serves for the
communication with its increased power for increased distance and increased
communication speed as taught by Ling et al with the combined teachings of Litichever
et al and Zhang for the purpose of further managing multi-radio communication services
in a multi-user telecom environment.

Regarding claim 8, Litichever and Zhang et al fail to teach wherein the mediator device further comprises a second communication module implemented as a second Wi-Fi component which communicates with the clients. However, in analogous art, Ling et al disclose wherein the mediator further comprises a second communication module
implemented as a second Wi-Fi component which communicates with the clients (see
para: 0061, 0063, 0071, router/mediator adds a second WiFi (optional) .)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective filing date to implement wherein the mediator further comprises a second
communication module implemented as a second Wi-Fi component which
communicates with the clients as taught by Ling et al with the combined teachings of
Litichever et al and Zhang for the purpose of further managing multi-radio
communication in a device.

10. 	Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over
Litichever et al (USPGPUB 20200389469) in view of Zhang et al (US PGPUB
20130273857) as applied to claim 1 above, and further in view of Lee et al (USPGPUB
20140064229.)

Regarding claim 2, although Litichever et al fails to teach wherein the source
communication device comprising:

at least one communication module configured to establish and
manage a first local area network for a limited, first number Ni of
client communication devices; and
at least one multicast or broadcast application configured to
establish and manage a local area network, in analogous art, Lee et al
disclose at least one communication module configured to establish and
manage a first local area network for a limited, first number Ni of
client communication devices (see Fig. 5, 6& 10, para: 0028, 0148, transceiver
module, BSS1 with number of STA w/r to BSS1 and BSS2 and BS-AP1 & BS-AP2);
and
at least one multicast or broadcast application configured to
establish and manage a local area network (see para: 0110, 0149, broadcast
application/instruction/programs.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective filing date to implement wherein the source communication module
comprising: at least one communication module configured to establish and
manage a first local area network for a limited, first number Ni of client communication
devices; and at least one multicast or broadcast application configured to
establish and manage a local area network as taught by Lee with the combined
teachings of Litichever et al and Zhang for the purpose of further managing multi-radio
communication in a device.

Regarding claim 4, Litichever et al disclose wherein the mediator device comprise a Microprocessor configured to serve as access point and support the creation of the local area network (see para: 0010, 0011, 0701, processors and microprocessors included in routers, gateways, AP, WAP as well as other communication devices), transfer/multicast data to plurality of client devices from the source (see para: 0582, multicast associated with client and source) device.

Regarding claim 5, Litichever et al disclose wherein each of the Multiple client
communication devices is comprised of
at least one communication module configured to
establish and manage local area network (see Fig. 8, 12 & 14, para: 0024, 0091,
0107, 0169, design, deployment, management of local area network)
e At least one application configured to join the
communication local area network created by the
source device and the mediator device (see para: 0107, WAP, AP is a
mediation device communicate/connect/join with multiple clients, WAP/mediator
is referred to as WLAN unit);

10. 	Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over
Litichever et al (USPGPUB 20200389469) in view of Zhang et al (US PGPUB
20130273857) as applied to claim 1 above, and further in view of Lee et al (USPGPUB
20140064229) and Narayanan et al (USPGPUB 20210036928.)

Regarding claim 3, although Litichever et al and Zhang et al fail to disclose
wherein the at least one mediator device is configured to communicate with the source
communication device via the multicast or broadcast application and establish and
manage a second local area network between the source communication device and a
second number N2 of client communication devices, such that the second number of
client communication devices N2 that the mediator device enables networking with, is
larger than the first number of client communication devices N; that the source
communication device enables networking.
However, in analogous art, Lee further disclose wherein the at least one mediator
device is configured to communicate with the source communication device via the
multicast or broadcast application and establish and manage a second local area
network between the source communication device and a second number N2 of client
communication devices (see Fig. 1 & 4, para: 0058, 0060, 0081, 0110, second set of
BSS2 associated with mediator (BS-AP) and source device (BS1).)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the at least one mediator device is configured to communicate with the source communication device via the multicast or broadcast application and establish and manage a second local area network between the source communication device as taught by Lee with the combined teachings of Litichever et al and Zhang for the purpose of further managing multi-radio communication in a device.
Although Litichever et al, Zhang et al and Lee et al fail to teach “that the second
number of client communication devices N2 that the mediator device enables
networking with, is larger than the first number of client communication devices N; that
the source communication device enables networking.”
In analogous art, Narayanan et a disclose that the second number of client
communication devices N2 that the mediator device enables networking with, is larger
than the first number of client communication devices N (see para: 0013, the number
of client’s w/r to associated LANs are different); that the source communication
device enables networking (see Figure 1).
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective filing date to implement “that the second number of client communication
devices N2 that the mediator device enables networking with, is larger than the first
number of client communication devices N; that the source communication device
enables networking as taught by Narayanan et al with the combined teachings of
Litichever et al, Zhang with Lee for the purpose of further managing multi-radio
communication in a device.

11. 	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over
Litichever et al (USPGPUB 20200389469) in view of Zhang et al (US PGPUB
20130273857) as applied to claim 1 above, and further in view of Narain et al
(USPGPUB 20170082993.)

Regarding claim 9 and 10, Litichever et al and Lee et al fail to teach wherein the
mediator device further comprises a communication module implemented as BT
transceiver component communicating with the source communication device side, in a
similar endeavor, Narain disclose wherein the mediator device further comprises a second communication module implemented as BT transceiver component and NFC/ZRFID transceiver communicating with the source communication device side (see para: 0101, a gateway/router/AP (mediator) includes a WiFi transceiver, Bluetooth transceiver and NFC transceiver.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement wherein the mediator device further comprises a second communication module implemented as BT transceiver component and NFC/RFID component communicating with the source communication device side as taught by Narain et al with the combined teachings of Litichever et al and Zhang for the purpose of further managing multi-radio communication in a device.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
September 25, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467